RESOLUCIÓN
Examinada la comunicación de 1ro de noviembre de 1995 de la Leda. Carmen H. Carlos de Dávila, Directora de la Oficina de Inspección de Notarías, se suspende temporal-mente, y hasta que otra cosa disponga el Tribunal, del ejer-cicio de la notaría al abogado Andrés Villanueva Laguer. Se le ordena al Alguacil General de este Tribunal que pro-ceda a incautarse, de inmediato, de la obra notarial del abogado Andrés Villanueva Laguer y que entregue la misma, para el correspondiente examen e informe, a la re-ferida Oficina de Inspección de Notarías.
Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General